DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laib et al (US Publication 2010/0095815), herein referred to as Laib, in view of Laib et al (US Publication 2009/0211326), herein referred to as Hank, and further in view of Schmauder et al (US Publication 2014/0090443), herein referred to as Schmauder, and Jones et al (US Patent 2,684,717), herein referred to as Jones.	Regarding Claim 1, Laib discloses a planar workpiece processing device, comprising:
	an upper tool (9) comprising at least one cutting tool (9a) with at least one cutting edge (annotated fig. 4a) and a clamping shaft (annotated fig. 4b), the upper tool having an upper stroke axis (16); and
a drive unit operable to control relative movements of the die holder and the punch holder along a stroke axis,” paragraph 0016), 	wherein the lower tool (11’) comprises an inner counter cutting edge oriented and arranged toward the opening (the inner counter cutting edge is formed at the intersection of opening 24 and the rest surface 23),
	wherein the lower tool comprises at least one outer counter cutting edge (26) provided outside of the opening and associated with the rest surface (23),
	wherein the outer counter cutting edge (26) is oriented towards an outer side of the rest surface (23) bordering the rest surface (fig. 4a),	wherein a distance of the outer counter cutting edge from the lower stroke axis and a distance of the inner counter cutting edge from the lower stroke axis deviate from one another (annotated fig. 4b; the peripheral edge of opening 24 forms portions of the inner counter cutting edge of the lower tool, wherein a side of the opening (24) closer to the stroke axis (annotated as “positioning axis”) has a shorter distance to said stroke axis than a side of the opening further away from the stroke axis, wherein the distance of the outer counter cutting edge cannot be equal to both of the inner counter cutting 
	wherein the upper tool and the lower tool are movable towards one another for machining the workpiece arranged therebetween (paragraph 0016 and paragraph 0060, lines 10-14). 
       
    PNG
    media_image1.png
    484
    761
    media_image1.png
    Greyscale
	Laib fails to specifically disclose wherein the inner counter cutting edge and the outer counter cutting edge are positioned on a same side of the main body with respective to the lower stroke axis.	However, the following teaching is relevant to this claim limitation:	Laib suggests “[t]he orifice 24 may also be made wider towards the center of the punching die 11’ in order to allow workpiece parts to be ejected through the orifice 24. In addition, the punch 9 and the punching die 11’ may also be configured as a forming tool by means of which forming may be performed on the workpiece in addition to die-cutting at the position shown in fig. 4a” (paragraph 0060, lines 14-20).superimposing rotational movements of the two tool parts about the tool rotation axis 5 (paragraph 0044, lines 5-12). Hank teaches the processing tools include a die (fig. 2) with a smaller rectangular opening (14) with cutting edge (15.2) and a larger opening (14) with cutting edge (15.1), and a punch (6) with a rectangular punching tool (16) positioned thereon that can be selectively positioned relative to cutting edge (15.1) or cutting edge (15.2) and the stroke axis (5) passes through the larger opening. Examiner notes Hank describes an additional embodiment (figs. 3 and 4) including a die with an opening (14) with a counter cutting edge (15) that extends around the periphery of the opening, wherein the corresponding punching tool (16) can be rotated relative to opening to engage one of the counter cutting edges along each side there of (15.1, 15.2, 15.3, 15.4 - fig. 3), wherein the stroke axis (5) passes through the opening (14).	While, Laib and Hank generally only disclose the upper and lower tools are positionable relative to one another about a tool rotation axis (e.g. axis 5 of Hank), Schmauder teaches it is known in the art of workpiece processing devices to provide a processing machine capable of operating with a variety of upper and lower processing tools to perform various operations on a workpiece (paragraph 0028), wherein the In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).	Regarding Claim 2, the modified planar workpiece cutting device of Laib 
	Regarding Claim 3, the modified planar workpiece cutting device of Laib substantially disclosed above includes the inner and the outer counter cutting edges are each formed as an open cutting edge (Laib, annotated figs. 4a and 4b). The cutting edges are open so as to receive the upper tool to process the workpiece. 

	Regarding Claim 6, the modified planar workpiece cutting device of Laib substantially disclosed above includes a punch face (Laib, 28) is connected to the outer counter cutting edge opposite to the rest surface and directed downwardly (Laib, fig. 4b).	Regarding Claim 10, the modified planar workpiece cutting device of Laib substantially disclosed above includes the lower stroke axis of the lower tool lies inside the opening in the main body (as modified by Hank), and wherein the cutting tool of the upper tool is positioned eccentrically relative to the upper positioning axis (Laib, paragraph 0060, lines 7-14).
	Regarding Claim 13, Laib discloses an embodiment (figs. 2b, 2c and 3a-c) in which the rest surface of the lower tool had an approach ramp (slanted surface 25 serves as an approach ramp for an incoming workpiece, 5).
    PNG
    media_image2.png
    335
    519
    media_image2.png
    Greyscale
 .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laib (US Publication 2010/0095815), Hank (US Publication 2009/0211326), Schmauder (US Publication 2014/0090443) and Jones (US Patent 2,684,717) in further view of Peterson (US Patent 3,785,236).
	Regarding Claim 8, the modified planar workpiece cutting apparatus of Laib substantially disclosed above fails to disclose the inner counter cutting edge is formed protruding into the opening and projecting radially inwardly with respect to an opening edge and an edge bordering the opening relative to the rest surface.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laib (US Publication 2010/0095815), Hank (US Publication 2009/0211326), Schmauder (US Publication 2014/0090443) and Jones (US Patent 2,684,717) in further view of Bytow (US Patent 6,168,006).	Regarding Claim 11, the modified planar workpiece cutting device of Laib substantially disclosed above includes a discharge surface (Laib, 25) is associated with the outer counter cutting edge (Laib, 26) of the lower tool.
The modified planar workpiece cutting device of Laib substantially disclosed above fails to disclose the discharge surface is attached detachably to the main body of the lower tool.	However, Bytow teaches it is well known in the art of planar workpeice processing devices to provide an additional discharge surface (3) adjacent to a discharge surface (2) immediately connected to a lower tool (7) of the device that is attached detachably to the main body of the lower tool via fastening screws (24, 25).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the modified planar workpiece cutting device of Laib substantially disclosed above with the teaching of Bytow such that an additional discharge surface is provided adjacent to the lower tool in order to properly ensure scrap pieces and product pieces cut from the workpiece are properly directed away from the working area and to allow the lower tool to be removed from the discharge device in the event the lower tool needs to be replaced.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Laib (US Publication 2010/0095815), Hank (US Publication 2009/0211326), Schmauder (US Publication 2014/0090443) and Jones (US Patent 2,684,717) in further view of Matsuno et al (US Publicaton 2017/0080475), herein referred to as Matsuno.	Regarding Claim 12, Laib discloses “the term ‘edge’ may also refer to a rounded edge which tilting of the workpiece part may take place” (paragraph 0032, lines 5-7).	The modified planar workpiece cutting device of Laib substantially disclosed above fails specifically to disclose the at least one outer counter cutting edge bordering the rest surface of the lower tool is rounded or chamfered. .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmauder (US Publication 2014/0090443) in view of Laib (US Publication 2010/0095815) and further in view of Hank (US Publication 2009/0211326) and Jones (US Patent 2,684,717).	Regarding Claim 15, Schmauder discloses a planar workpiece processing machine (fig. 1), comprising: 	an upper tool (ram 12 with punching stamp 11) comprising:
	at least one cutting tool with at least one cutting edge (an edge of the punching stamp 11 is introduced into the die opening of the punching die 9 in a shearing relation to perform a punching function on the workpiece - paragraph 0028), 
	wherein the upper tool is movable along an upper stroke axis (14) by a first stroke drive device (13) in a first direction of a workpiece to be machined and in a second direction, positionable along an upper positioning axis (16) running perpendicular to the upper stroke axis, and movable by a first motor drive assembly (38, 
	a lower tool (punching die 9) oriented towards the upper tool comprising:	a main body (fig. 6) having an opening (paragraph 0027, lines 9-10), with which an inner counter cutting edge is associated (“[i]n the conventional manner” (paragraph 0027, line 9), the opening of the lower tool cooperates with the at least one cutting tool of the upper tool to perform a punching operation on a workpiece), and
	wherein the lower tool is movable along a lower stroke axis (14) by a second stroke drive device (Schmauder states, “[d]uring movements of the stroke device 13 along the positioning axis 16, the punching die 9 and the workpiece support 8 are moved synchronously with the stroke drive device 13 by a motorized drive which is not shown in detail. A stroke device is also conceivable for the punching die 9” - paragraph 0029, lines 12-17; wherein the stroke device (13) comprises all structures required for positioning the lower tool along corresponding lower stroke axis and lower positioning axis, wherein the stroke device is controlled by numerical control unit 15 of the device, as set forth in lines 1-4 of paragraph 0037) in the first direction of the upper tool and in the second, opposite direction, positionable along a lower positioning axis (16) oriented perpendicular to the upper stroke axis of the upper tool, and movable by a second motor drive assembly (the second stroke device is provided with corresponding lower first and second motorized drive units 38, 39) with a lower traversing movement (indicated by double arrow along positioning axis 16, fig. 1) along the lower positioning axis (16), and

	wherein the upper traversing movement of the upper tool (paragraph 0029, lines 7-10) along the upper positioning axis (16) and the lower traversing movement of the lower tool along the lower positioning axis (the lower tool 9 is moved along a lower positioning axis in the same manner as the upper tool moves along the upper positioning axis) each are actuatable synchronously with one another (paragraph 0029, lines 12-16), and
	wherein the upper tool and the lower tool are movable towards one another for machining the workpiece arranged therebetween (paragraph 0028, lines 1-3), and wherein machining the workpiece comprises at least one of cutting the workpiece and forming the workpiece (paragraph 0028, lines 3-5).
● Schmauder fails to disclose the upper tool has a clamping shaft in addition to the at least one cutting tool with at least one cutting edge, and wherein the lower tool comprises:
a rest surface on the main body for a workpiece with an opening, the lower tool having an opening in the main body to eject a workpiece part formed from the 
at least one outer counter cutting edge provided outside of the opening and associated with the rest surface and oriented towards an outer side of the rest surface bordering the rest surface; 	wherein a distance of the outer counter cutting edge from the lower stroke axis and a distance of the inner counter cutting edge from the lower stroke axis deviate from one another.	However, Laib (US Publication 2010/0095815) teaches it is well known in the art of planar workpiece processing devices to provide a set of upper (9) and lower tools (11’) wherein the upper tool has a clamping shaft (annotated fig. 4b, shown below) in addition to the at least one cutting tool (9a) with at least one cutting edge (annotated fig. 4a, shown below), and 	wherein the lower tool is oriented towards the upper tool (to receive the punch 9a of the upper tool), and comprising:
a main body (annotated figs. 4a and 4b) having a rest surface (23) for a workpiece, the lower tool having an opening (annotated figs. 4a and 4b) in the main body to eject a workpiece part formed from the workpiece downwardly through the opening after the workpiece part is separated from the workpiece by the cutting tool (paragraph 0060, lines 14-16);	an inner counter cutting edge oriented and arranged toward the opening (the inner counter cutting edge formed at the intersection of opening 24 and the rest surface 23), and
	at least one outer counter cutting edge (26) provided outside of the opening (24) and associated with the rest surface (23) and oriented towards an outer side of the rest surface bordering the rest surface (fig. 4b); and 	wherein a distance of the outer counter cutting edge from the lower stroke axis and a distance of the inner counter cutting edge from the lower stroke axis deviate from one another (annotated fig. 4b; the peripheral edge of opening 24 forms portions of the inner counter cutting edge of the lower tool, wherein a side of the opening (24) closer to the stroke axis (annotated as “positioning axis”) has a shorter distance to said stroke axis than a side of the opening further away from the stroke axis, wherein the distance of the outer counter cutting edge cannot be equal to both of the inner counter cutting edges provided in the opening 24, and therefore, will deviate from at least one of the values).
    PNG
    media_image1.png
    484
    761
    media_image1.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the device of Schmauder with the teaching of Laib such that the upper and lower tools of Laib are provided for Schmauder in order to provide an alternative set of corresponding upper and lower tools that can perform punching or bending operations depending upon the operation the user wants to perform on the workpiece, wherein Schmuader states different pairs of tools can be used to perform different functions (paragraph 0028). Additionally, providing upper and lower corresponding tools that can perform more than one type of operation enable to operator to be more flexible in how the device is used without having to change the tools to perform another operation.	● The modified planar workpiece processing device of Schmauder substantially disclosed above fails to disclose the inner counter cutting edge and the outer counter cutting edge are positioned on a same side of the main body with respect to the lower stroke axis.	However, Hank (US Publication 2009/0211326) teaches it is known in the art of planar workpiece processing devices with punch and die pairs to provide tool pair with “reorientable rotatable processing tool[s],” as set forth by the title, wherein “the cutting edge 11 and the counter cutting edges 15 [i.e. processing tools] can be rotated relative to one another… The upper tool 2 can be rotated alone about the tool rotation axis 5 relative to the lower tool 3 and the lower tool 3 can be rotated alone relative to the upper tool 2. However, a change in the allocation can be achieved by super imposing rotational movements of the two tool parts about the tool rotation axis 5 (paragraph 0044, lines 5-12). Hank teaches the processing tools include a die (fig. 2) with a smaller rectangular opening (14) with cutting edge (15.2) and a larger opening (14) with cutting edge (15.1), and a punch (6) with a rectangular punching tool (16) positioned thereon that can be selectively positioned relative to cutting edge (15.1) or cutting edge (15.2) and the stroke axis (5) passes through the larger opening. Examiner notes Hank describes an additional embodiment (figs. 3 and 4) including a die with an opening (14) with a counter cutting edge (15) that extends around the periphery of the opening, wherein the corresponding punching tool (16) can be rotated relative to opening to engage one of the counter cutting edges along each side there of (15.1, 15.2, 15.3, 15.4 - fig. 3), wherein the stroke axis (5) passes through the opening (14).		Additionally, Laib (US Publication 2010/0095815) teaches with respect to the disclosure of the openings in paragraph 0060, lines 14-20, “[t]he orifice 24 may also be made wider towards the center of the punching die 11’ in order to allow workpiece parts 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the workpiece processing device of Schmauder with the teaching of Hank, Laib and Jones Laib and Hank such that the lower tool of Schmauder is formed with an opening (24; shown in figs. 4a and 4b of Laib) that is larger or wider towards the center of the punch die (11’) such that the stroke axis passes through the wider opening (similarly to fig. 2 of Hank), wherein the wider opening is provided with four counter cutting edges around the perimeter thereof (as suggested by Hank; fig. 4), resulting in a lower tool with an inner counter cutting edge and the outer counter cutting edge are In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
	Regarding claim 16, the modified device of Schmauder substantially disclosed above includes a C-shaped or a closed machine frame (Schmauder, fig. 1), in an interior of which the upper tool and the lower tool are movable (Schmauder, paragraph 0018, lines 10-17).
Response to Arguments
Applicant’s arguments with respect to the rejections for Claims 15 and 16 involving Kuroyone (US Patent 4,343,210) have been considered but are moot because the new ground of rejection does not rely on said reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remainder of the Applicant's arguments pertaining to the present rejection filed July 13, 2021 have been fully considered but they are not persuasive. 	On page 10, lines 18-20, Applicant argues “Laib does not teach, ‘a distance of the outer counter cutting edge from the lower stroke axis and a distance of the inner counter cutting edge from the lower stroke axis deviate from one another’ as required by the current claim 1.” 	Examiner agrees with the Applicant’s explanation that “a distance L and distance M as shown in Fig. 4b [as annotated by the Applicant], are equal” (Remarks, page 10, lines 14-15). However, counter cutting edge (24D; see Fig. 4b annotated by the Applicant) is spaced from counter cutting edge (24E) by the length of counter cutting edges (24F, 24G). As set forth above in at least the rejection for Claim 1, the distances between respective counter cutting edges (24D, 24E) cannot be equal. Therefore, at a forming tool by means of which forming may be performed on the workpiece in addition to die-cutting at the position shown in fig. 4a.” This suggests to one having an ordinary skill in the art that other tools may be utilized that a simply punch and die set up where the shape of the die conforms to the shape of the punch to receive said punch therein. For example, the punch and die of Hank shown in fig. 3 shows a die with an opening (14) that is much larger than the punch (16), wherein the punch is designed to only engage with a small portion of the counter cutting edge of the die at a time, as shown in 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        August 13, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724